DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 11/19/2021.
Currently claims 1-14 and 21-26 are pending in the application.
Election/Restrictions
Applicant's election of Group I, Claims 1-14, in the reply filed on 11/19/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The applicant added new claims 21-26. 
After reviewing the new claims 21-26, it is evident that claims 21-26 use a different method to form a memory device. Had the newly added claims 21-26 been part of the originally presented claims, they would have been subject to additional Species restrictions. Newly submitted claims directed to an invention that is independent or distinct from the invention originally claimed for the following reasons. The method of claim 21 first deposits a ferroelectric material over a substrate, then deposits a channel material over the ferroelectric material, which were not required for claims of 1 or 8, with broadest reasonable interpretation of the claims. Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/28/2021, 12/27/2021, 09/21/2021, 09/15/2021 and 04/20/2021 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2014/0048868 A1 (Kim).
Regarding claim 8, Kim discloses, a method of manufacturing a semiconductor device, the method comprising: 
forming an alternating stack (110; mold stack structure) of first dielectric materials (111; insulating layer) and sacrificial materials (112; sacrificial layer) (Fig. 4; [0060]); 

etching a first trench (120; through hole) in the alternating stack (110; mold stack structure) (Fig. 4; [0060]); 

    PNG
    media_image1.png
    529
    697
    media_image1.png
    Greyscale

forming first recesses (121; [0061]) by recessing first portions (as annotated on Fig. 4) of the sacrificial material (112) exposed within the first trench (120) (Fig. 4; [0061]); 
depositing a first conductive material (material of 122/123; metal or metal silicide stopper material; Fig. 5-6; [0062]) into the first recesses (121); and 
depositing a second dielectric material (130; vertical structure; it includes dielectric materials 124, 126 and charge storage layer 125; Fig. 7; [0068) to fill a remainder of the first trench (120); and 

    PNG
    media_image2.png
    562
    680
    media_image2.png
    Greyscale

forming a second portion (as annotated on Fig. 12) of the first word line (WL) within the alternating stack (110), the forming the second portion of the first word line (WL) comprising: 
etching a second trench (140) in the alternating stack (110) (Fig. 10; [0071]); 

    PNG
    media_image3.png
    537
    533
    media_image3.png
    Greyscale

forming second recesses (141; Fig. 11; [0074]) by removing a second portion (as annotated on Fig. 10) of the sacrificial material (112) exposed within the second trench (140) (Fig. 11; [0074]); 

    PNG
    media_image4.png
    534
    560
    media_image4.png
    Greyscale


depositing a third dielectric material (146; isolation insulating layer; Fig. 13; [0076]) to fill a remainder of the second trench (140) (Fig. 13; [0076]).  

    PNG
    media_image5.png
    514
    491
    media_image5.png
    Greyscale


Regarding claim 11, Kim discloses, the method of claim 8, wherein the removing the second portion of the sacrificial material (112) exposes a portion of the first conductive material (material of 122/123; metal or metal silicide stopper material; Fig. 11; [0072]).  

Regarding claim 12, Kim discloses, the method of claim 8, further comprising planarizing the third dielectric material (146) after the depositing the third dielectric material (146) (Fig. 13; [0076]). 
	Note: Fig. 13 shows that insulating layer 146 is planarized and obviously it was done after depositing it. In MPEP 2125 (I), it is stated that Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0048868 A1 (Kim).
Regarding claim 1, Kim discloses, a method of manufacturing a semiconductor device, the method comprising: 
etching a first trench (120; through hole) in a multilayer stack (110; mold stack structure), the multilayer stack (110) comprising alternating dielectric layers (111; insulating layer) and sacrificial layers (112; sacrificial layer) (Fig. 3; [0060]); 

    PNG
    media_image6.png
    593
    575
    media_image6.png
    Greyscale

depositing a first conductive material (material of 122; metal or metal silicide stopper material) within the first trench (120) (Fig. 6; [0062]); 
filling a remainder of the first trench (120) with a first dielectric material (130; vertical structure; it includes dielectric materials 124, 126 and charge storage layer 125; Fig. 7; [0068); 

    PNG
    media_image7.png
    617
    590
    media_image7.png
    Greyscale

after the filling the remainder of the first trench (120), etching a second trench (140; trench) in the multilayer stack (110) (Fig. 10; [0071]); 
depositing a second conductive material (143; electrode layer) within the second trench (140) (Fig. 12; [0074]); 
filling a remainder of the second trench (140) with a second dielectric material (146; isolation insulating layer) (Fig. 13; [0076]);

    PNG
    media_image8.png
    586
    525
    media_image8.png
    Greyscale


etching the first conductive material (122) and the second conductive material (143) (Fig. 6 and 13; [0063], [0078]); and 
Note: The claim limitation does not require any particular sequence of etching, thus Kim teaches the limitation.
after the etching the first conductive material (122), depositing a channel material (127; semiconductor pillar; Fig. 9A; [0067]) into the first trench (120). 

    PNG
    media_image9.png
    459
    366
    media_image9.png
    Greyscale

	But Kim fails to teach explicitly, depositing the channel material happens after the etching of second conductive layer,
However, in MPEP 2144.04 (IV) (C), it is stated that Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). In the instant case, the examiner notes that depositing the channel material before or after the etching of second conductive layer, would not make any difference to the channel formation. As such, depositing the channel material before or after the etching of prima facie obvious. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0084] – [0085] that the claimed sequence is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed sequence).  Also, the applicant has not shown that the claimed sequence produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Regarding claim 5, Kim discloses, the method of claim 1, further comprising recessing the sacrificial layers (112) prior to the depositing the first conductive material (122) (Figures 4-5; [0061] – [0062]). 

    PNG
    media_image10.png
    580
    570
    media_image10.png
    Greyscale

 
Regarding claim 6, Kim discloses, the method of claim 1, further comprising planarizing the first dielectric material (130, it includes dielectric materials 124 and 126; Fig. 7; [0064] – [0065]) prior to the etching the second trench (140) (Fig. 10; [0074]).  
	Note: Kim teaches planarizing all the individual layer components of 130 and 111 but not the conductive layer 123 which is located between two neighboring layers of 111.

    PNG
    media_image7.png
    617
    590
    media_image7.png
    Greyscale


    PNG
    media_image11.png
    607
    598
    media_image11.png
    Greyscale

But Kim fails to teach explicitly, planarizing the first conductive material prior to the etching the second trench.
However, Kim teaches, planarizing all the individual layer components of 130 and 111 but not the conductive layer 122/123 which is located between two neighboring layers of 111. As such, the conductive layer 123 is located at a different level. In MPEP 2144.04 (IV) (A), it is stated that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, Kim teaches in Figs. 8 and 10, the entire top surface is planarized before forming the second trench 140, except for the designated first conductive layer 122/123. With this teaching, a person critical to the overall claimed invention (i.e. the invention would not work without the specific claimed arrangement).  Also, the applicant has not shown that the claimed arrangement produce a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 and further in view of US 2016/0181259 A1 (Van).
Regarding claim 7, Kim fails to teach explicitly, the method of claim 1, further comprising depositing a ferroelectric material into the first trench.  
However, in analogous art, Van discloses, the method of claim 1, further comprising depositing a ferroelectric material (132; ferroelectric layer; Fig. 10; [0083]) into the first trench (136; vertical opening; Fig. 10; [0076]).

    PNG
    media_image12.png
    533
    440
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Van before him/her, to modify the teachings of a memory device with dielectric layer in the trench as taught by Kim and to include the teachings of depositing ferroelectric material as dielectric layer into the trench as taught by Van since using ferroelectric material as the dielectric layer provides higher scalability and density ([0026]). Absent this important teaching in Kim, a person with ordinary skill in the art would be motivated to reach out to Van while forming a memory device of Kim. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0048868 A1 (Kim) and further in view of US 2019/0067324 A1 (Zhang).
Regarding claim 9, Kim fails to teach explicitly, the method of claim 8, further comprising removing a top layer of the first dielectric materials after the depositing the third dielectric material.  
However, in analogous art, Zhang discloses, the method of claim 8, further comprising removing a top layer of the first dielectric materials (304; nitride layer) after the depositing the third dielectric material (390; second filling structure) (Fig. 5D and 5E; [0100] – [0102]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Zhang before him/her, to modify the teachings of a memory device with dielectric layer in the trench as taught by Kim and to include the teachings of removing top dielectric material after the depositing the dielectric material in the trench as taught by Zhang since it helps performing further processing steps of the device including a cover layer ([0102]). Absent this important teaching in Kim, a person with ordinary skill in the art would be motivated to reach out to Zhang while forming a memory device of Kim. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0048868 A1 (Kim) and further in view of US 2016/0148947 A1 (Seo).
Regarding claim 13, Kim teaches, the second dielectric material (124, part of composite layer 130 designated as second dielectric layer) includes aluminum oxide layer (Fig. 7; [0065]) but fails to teach explicitly, the method of claim 8, wherein the third dielectric material is different from the second dielectric material.  
However, in analogous art, Seo discloses, the third dielectric layer (145) is silicon oxide layer (Fig. 15A; [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Kim and Seo before him/her, to modify the teachings of a memory device with filling dielectric layer in the second trench as taught by Kim and to include the teachings of filling dielectric layer in the equivalent second trench being silicon oxide as taught by Seo since Kim fails to teach the material of filling dielectric layer in the second trench, a person with ordinary skill in the art would be motivated to reach out to Seo while forming a memory device of Kim. Furthermore, the applicant has not presented persuasive evidence in Spec. para. [0051] that the claimed third dielectric material being different from the second dielectric material is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without it).  Also, the applicant has not shown that this would 
With the teaching of Seo regarding silicon oxide being used as third dielectric layer, the combination of Kim and Seo teaches, the third dielectric material (silicon oxide; Seo reference) is different from the second dielectric material (aluminum oxide; Kim Reference).
  


Allowable Subject Matter
Claims 2-4, 10 and 14 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 2, the closest prior art, US 2014/0048868 A1 (Kim), in combination with US 2016/0181259 A1 (Van) and US 2019/0067324 A1 (Zhang), fails to disclose, “the method of claim 1, further comprising: planarizing the second dielectric material with a portion of the dielectric layers after the filling the remainder of the second trench; and removing the portion of the dielectric layers prior to the etching the first conductive material”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claim 3 is also objected to as it depends on objected base claim 2.
Regarding claim 4, the closest prior art, US 2014/0048868 A1 (Kim), in combination with US 2016/0181259 A1 (Van) and US 2019/0067324 A1 (Zhang), fails to disclose, “the method of claim 1, wherein the first conductive material comprises a first glue layer and wherein the depositing the second conductive material deposits a second glue layer in physical contact with the first glue layer”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 10, the closest prior art, US 2014/0048868 A1 (Kim), in combination with US 2016/0181259 A1 (Van) and US 2019/0067324 A1 (Zhang), fails to disclose, “the method of claim 9, wherein the removing the top layer of the first dielectric materials leaves a "U"-shaped opening, wherein sidewalls of the "U"-shaped 
Regarding claim 14, the closest prior art, US 2014/0048868 A1 (Kim), in combination with US 2016/0181259 A1 (Van) and US 2019/0067324 A1 (Zhang), fails to disclose, “the method of claim 8, further comprising: removing the second dielectric material and the third dielectric material; etching the first conductive material and the second conductive material; depositing a ferroelectric material adjacent to the first conductive material and the second conductive material; and depositing a channel material adjacent to the ferroelectric material”, in combination with the additionally claimed features, as are claimed by the Applicant.  



Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0123061 A1 (Liu) - A three-dimensional memory device is disclosed including a plurality of bottom control gate lines, a plurality of bottom source lines, a stacked structure on the bottom source lines, a plurality of bit lines disposed on the stacked structure, and a plurality of pillar structures passing through the stacked structure. The stacked structure includes a plurality of stacked layers insulated from one another and respectively located at different levels. Each stacked layer includes a plurality of word lines. Each word line and the corresponding pillar structure, which is connected between the corresponding bit line and the corresponding bottom source line, define a memory cell. 
2. US 2021/0391315 A1 (Zhang) - A three-dimensional (3D) memory device is disclosed including a memory stack including interleaved conductive layers and dielectric layers, a plurality of channel structures each extending vertically through the memory stack, a conductive layer in contact with source ends of the plurality of channel structures, a first source contact electrically connected to the channel structures, and a second source contact electrically connected to the channel structures.
3. US 2020/038103 A1 (Kim) - A memory device is disclosed including a first memory cell array including first memory cells stacked vertically on a first 
4. US 2020/0119047 A1 (Yoo) - A semiconductor device is disclosed including a substrate, an electrode stack disposed on the substrate, the electrode stack including an interlayer insulation layer and a gate electrode structure that are alternately stacked in a direction perpendicular to the substrate, a trench penetrating the electrode stack to expose sidewall surfaces of the interlayer insulation layer and the gate electrode structure, a gate dielectric layer disposed along a sidewall surface of the trench, the gate dielectric layer including a ferroelectric portion and a non-ferroelectric portion, and a channel layer disposed to adjacent to the gate dielectric layer. The ferroelectric portion is in contact with the gate electrode structure, and the non-ferroelectric portion is in contact with the interlayer insulation layer.
5. US 2016/0163686 A1 (Lee) - A semiconductor devices is disclosed including a substrate with a cell region and a peripheral region, a gate stack including gates stacked on the cell region of the substrate. One edge portion of the gate stack may have a staircase structure. The semiconductor devices 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


01/05/2022